                  Case 3:17-cv-01270-AC         Document 42     Filed 01/04/19     Page 1 of 2




 1

 2
     David Richardson, OSB 051370
 3   david@pdxlawgroup.com
     PDX LAW GROUP PC
 4   121 SW Morrison St., Ste. 1520
     Portland, OR 97204
 5   (ph) 503-546-0141
     Attorneys for Plaintiff
 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                          DISTRICT OF OREGON, PORTLAND DIVISION

11   ANGELA TORRES, an individual,                        Case no.: 3:17-CV-01270-AC

12                            Plaintiff,                  PLAINTIFF’S STATUS REPORT
             v.
13
     ALIREZA ZAMANIZADEH, a/k/a ALI
14   ZAMANI, an individual, and ADULT CARE
     SEARCH, a foreign non-profit corporation,
15
                              Defendants.
16
             As requested by Judge Acosta, Plaintiff submits this Status report:
17
             Defendant Zamani was to have a settlement meeting with plaintiff’s counsel earlier today
18
     to discuss the case and help prepare a Joint Status Report. Zamani emailed prior to the scheduled
19
     meeting indicating he was sick and asked to reschedule for Monday, January 7th.
20
             With this in mind, plaintiff respectfully requests abatement of this case until January 11th,
21
     2019 so that the parties have time to convene to discuss the disposition of the case.
22
     ///
23

24
      Plaintiff’s Status Report - Page 1
25    Torres v. Zamanizadeh et al, no. 3:17-cv-02170-AC
               Case 3:17-cv-01270-AC            Document 42   Filed 01/04/19   Page 2 of 2




 1           DATED January 4th, 2019

 2                                                        PDX LAW GROUP PC

 3                                                        /s David Richardson
                                                          David Richardson, OSB 051370
 4                                                        david@pdxlawgroup.com
                                                          Attorneys for Plaintiff
 5
     Served upon defendants by email
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      Plaintiff’s Status Report - Page 2
25    Torres v. Zamanizadeh et al, no. 3:17-cv-02170-AC
